BRYAN WILSON
Acting United States Attorney

STEVEN E. SKROCKI
Assistant U.S. Attorney
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-2344
Email: steven.skrocki@usdoj.gov

Attorneys for Plaintiff


                IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF ALASKA




  UNITED STATES OF AMERICA,              )   No. 3:11-CR-00011 HRH
                                         )
                    Plaintiff,           )
                                         )
        vs.                              )
                                         )   PLAINTIFF'S MOTION FOR
  DOROTHY SAMANTHA DELAY-                )   ORDER TO RELEASE FUNDS
  WILSON,                                )   PURSUANT TO WRIT OF
                                         )   GARNISHMENT
                    Defendant.           )


       Plaintiff the United States of America, by and through the United

States Attorney for the District of Alaska, hereby moves this Court to order

the release of funds currently in the possession of garnishee North Star Law

Group Trust Account.



       Case 3:11-cr-00011-HRH Document 131 Filed 03/11/21 Page 1 of 3
      1. On or about January 5, 2021, a Writ of Garnishment was issued in

this action attaching property owned by and/or owed to the defendant-debtor

which was in the custody of garnishee North Star Law Group Trust Account.

      2. On February 1, 2021, Plaintiff served defendant with the Plaintiff's

Application for Garnishment, Clerk's Notice, Notice and Instructions to Claim

Exemptions, Claim of Exemptions and Request for Hearing form, and Plaintiff's

Notice. Plaintiff's Certification of Service and accompanying proof of certified

mail service has been filed with the Clerk.

      3. More than twenty (20) days have elapsed since Plaintiff served notice

upon the defendant, and the garnishee has filed an Answer stating that it is in

possession of non-exempt property owed to the defendant. Defendant has failed

to file any claim, objection, or other pleading in opposition to Plaintiff's

garnishment. Pursuant to 28 U.S.C. § 3205(c)(7), defendant's right to object to

Plaintiff's attachment of the funds is now in default.

      WHEREFORE, Plaintiff hereby requests this Court to issue an

order directing that property described as $38,440.14, minus reasonable

attorney’s fees, currently held by the garnishee be released by check made

//

//

//

//
                                       2

       Case 3:11-cr-00011-HRH Document 131 Filed 03/11/21 Page 2 of 3
payable to the "Clerk of Court" and delivered to the 222 West 7th Avenue, #4,

Anchorage, Alaska, 99513-7564.

      RESPECTFULLY SUBMITTED this 11th day of March, 2021, at

Anchorage, Alaska.

                                     BRYAN WILSON
                                     Acting United States Attorney

                                     /s/ Steven E. Skrocki
                                     STEVEN E. SKROCKI
                                     Assistant U.S. Attorney
                                     United States of America



CERTIFICATE OF SERVICE

I hereby certify that on March 11, 2021, a true and
correct copy of the foregoing was served via U.S. first
class mail on the following:

Dorothy Samantha Delay-Wilson
1114 Latouche St., Unit A
Anchorage, AK 99501

North Star Law Group Trust Account
4300 B Street, Ste. 206
Anchorage, AK 99503

s/ Steven E. Skrocki
Office of the U.S. Attorney




                                       3

       Case 3:11-cr-00011-HRH Document 131 Filed 03/11/21 Page 3 of 3
